Citation Nr: 1633311	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected disabilities.

4.  Entitlement to a rating in excess of 20 percent for status post medial meniscectomy injury with arthroscopy, right knee

5.  Entitlement to a rating in excess of 20 percent for residuals of a torn posterior horn of the lateral meniscus, left knee

6.  Entitlement to an initial compensable rating for chronic pseudofolliculitis barbae (PFB).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A brief discussion of the procedural history is necessary to clarify the issues currently before the Board.

In this regard, the April 2011 rating decision, in pertinent part, denied service connection for sleep apnea, hypertension, and diabetes.  The Veteran's disagreed with the RO's determination.  See September 2011 Letter from Paralyzed Veterans of America.  A March 2014 statement of the case (SOC) continued to deny the claims, and the Veteran perfected his appeal as to these issues by an April 2014 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal).

That April 2011 rating decision additionally granted service connection for chronic PFB and assigned a noncompensable (0 percent) rating effective August 18, 2010.  In September 2011, the Veteran submitted a statement with additional information concerning severity of his service-connected PFB, including evidence in the form of pictures purportedly reflecting an increase in severity of his disability.  The RO treated this submission as initiating a new claim for an increased rating for his service-connected PFB, and, in a June 2013 rating decision, denied a compensable evaluation.  Although the RO specifically indicated in June 2013 rating decision that it was adjudicating the Veteran's claim for an increased rating filed in September 2011, new and material evidence regarding the Veteran's PFB was associated with the claims file within one year of issuance of the April 2011 rating decision granting service connection for PFB.  See, e.g., September 2011 Submission of Photographs of the Veteran's Skin; see also 38 C.F.R. § 3.156(b) (2016).  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  See also Mitchell v. McDonald, 27 Vet. App. 431 (2015).  Accordingly, this claim relates back to RO's initial assignment of a noncompensable rating in the April 2011 rating decision, as reflected on the title page.  See also March 2014 SOC (continuing the noncompensable assigned to the Veteran's chronic PFB); June 2014 Substantive Appeal (VA Form 9) (perfecting his appeal of the rating assigned his PFB); see, too, 38 C.F.R. §§ 20.200, 20.201, 20.302.

The June 2011 rating decision denied ratings in excess of 20 percent for the service connected right knee medial meniscectomy injury residuals and the left knee residuals of a torn posterior horn of the lateral meniscus.  The Veteran explicitly disagreed with the RO's determination concerning the ratings assigned his right knee medial meniscectomy residuals and the left knee meniscal injury residuals.  See September 2011 Letter from Paralyzed Veterans of America.  A March 2014 statement of the case (SOC) continued to deny the claims, and the Veteran perfected his appeal as to these issues by an April 2014 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.302.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran submitted evidence indicating that his service-connected knee conditions render him unemployable.  See, e.g., July 2013 Letter from the Veteran's VA Treating Physician, D.J.A., M.D., Ph.D. (opining that the Veteran "is no longer able to perform his type of work" as a result of the service-connected condition affecting his bilateral knees).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims.  Rice, 22 Vet. App. at 453-54.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, sleep apnea, and diabetes mellitus, entitlement to an increased rating for right knee medial meniscectomy residuals and left knee residuals of a torn posterior horn of the lateral meniscus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appellate period, the Veteran's pseudofolliculitis barbae required constant or near-constant systemic therapy.



CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no higher, for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal for a higher initial rating for his service-connected PFB stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, letters dated in September 2010 and June 2012 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, during the period at issue, he was provided VA Compensation and Pension examinations to determine the ongoing severity of this condition, including specifically in March 2011, March 2012, and January 2015.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected PFB.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Initial Rating

For the reasons that follow, the Board concludes that an initial rating of 60 percent, but no higher, is warranted for the Veteran's PFB.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2016).  In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

The Veteran's service connected PFB is currently in receipt of an initial noncompensable (0 percent) rating under DC 7899-7806, which represents an unlisted disability of the skin evaluated as analogous to dermatitis or eczema.  See 38 C.F.R. §§ 4.118, DC 7806.  See also 38 C.F.R. § 4.27 (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen). 

Under DC 7806, a 0 percent rating is warranted for involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent is warranted for involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  Id.  

Evaluating all the evidence of record, the Board finds that the Veteran's service-connected PFB warrants the assignment of a 60 percent initial rating for the entire appellate period based on a treatment regimen consisting of constant or near-constant systemic therapy.  See 38 C.F.R. § 4.118, DC 7806.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  In this regard, on VA examination in March 2011, Dr. S.R.H., the Chief of Administrative Medicine at the Birmingham, Alabama VA Medical Center (VAMC) diagnosed chronic pseudofolliculitis barbae treated by the "constant" use of oral Tetracycline during the past 12 months, which he noted was a "systemic" type of therapy.  See March 2011 VA Skin Diseases Compensation and Pension (C&P) Examination Report (reflecting that the Veteran PFB was treated by twice daily Tetracycline 500 mg capsules).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32nd ed. 2012) (defining "systemic" as "pertaining to or affecting the body as a whole").  See, too, Johnson v. McDonald, 27 Vet. App. 497, 504 (2016) and Warren v. McDonald, No. 13-3161, 2015 WL 1802060 (Vet. App. May 10, 2016) (concerning the definition of "systemic therapy" in the context of DC 7806).  On subsequent examination in March 2012, the examining VA physician again noted that the treatment for the Veteran's service-connected PFB included "[c]onstant/near-constant" use of oral Tetracycline.  See March 2012 VA Skin Diseases Disability Benefits Questionnaire (DBQ).

Significantly, the January 2015 examining physician determined that the Veteran's PFB treatment regimen consisted solely of "over the counter bump away" and alcohol.  See January 2015 Skin Diseases DBQ.  Although the January 2015 examining VA physician purportedly reviewed the Veteran's VA treatment records in conjunction with the preparation of the VA examination report, the VA examiner neither discussed nor acknowledged the Veteran's VA prescribed treatment, including in particular his use of oral tetracycline.  See January 2015 VA Skin Diseases DBQ.  Nevertheless, the Veteran's VA treatment records dated during the appellate period reflect that his PFB treatment regimen included his apparently uninterrupted use of oral tetracycline.  See, e.g., VA Primary Care Outpatient Notes dated in May 2010, March 2011, June 2012, December 2012, July 2013, and April 2014 (noting the Veteran's continued use of "Tetracycline 500" for the treatment of his skin disability, alternately described as "Shaving bumps," "Folliculitis," and "razor bumps"); March 2015 VA Nursing Care Note (reflecting renewal of the Veteran's prescription for "Tetracycline HCL 500mg Cap[sules]" for the treatment of his "shaving bumps"); VA Primary Care Outpatient Notes dated in October 2015, December 2015, and July 2016 (reflecting the Veteran's continued prescription of "Tetracycline 500" for the treatment of his skin disability). 

Accordingly, given the evidence reflecting the Veteran's continued constant or near-constant use of oral Tetracycline since at least 2010, and considering the determination by the March 2011 examining VA physician that oral Tetracycline treatment was "systemic" therapy, the Board finds that, affording the Veteran the benefit of the doubt, treatment of his PFB required "constant or near-constant systemic therapy" throughout the appellate period.  See 38 C.F.R. § 4.118, DC 7806 (reflecting that the maximum 60 percent rating is assignable for disability of the skin requiring "constant or near-constant systemic therapy . . . in the past 12-month period").  See also Warren, 2015 WL 1802060, at *3 (reflecting that a factual finding is required as to whether a specific medication is a systemic therapy).  Therefore, when resolving every reasonable doubt in the Veteran's favor, the probative medical evidence shows the Veteran's service-connected PFB at least as likely as not meets the criteria for the maximum schedular rating of 60 percent for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).  See also 38 C.F.R. § 3.400(b)(2)(i); Fenderson, 12 Vet. App. at 126.

The Board has considered whether higher or separate ratings are warranted for the Veteran's service-connected PFB under any other Diagnostic Code pertaining to the skin at any point during the appellate period.  In this regard, the Board notes that the Veteran is already in receipt of a separate, 30 percent evaluation for scarring of the upper neck under his jaw under Diagnostic Code 7800, effective from August 18, 2010, the date he filed his claim for service connection for a skin disorder.  See March 2014 Rating Decision.  See also 38 C.F.R. § 4.118, DC 7800.  This rating is based on the presence of disfiguring scars on his neck, and does not involve consideration either of an active skin pathology or of the treatment regimen required to treat such pathology.  The Board therefore finds that the symptomatology associated with his service-connected scarring of the upper neck does overlap with the active PFB pathology addressed herein.  Accordingly, the assignment of an increased initial 60 percent rating for the PFB under DC 7806 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (reflecting that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  Further, the medical evidence does not reflect that a higher or separate rating is warranted under any of the additional diagnostic codes pertaining to scarring, including DC 7801 (deep and nonlinear scars), DC 7802 (superficial and nonlinear scars), DC 7804 (unstable or painful scars), DC 7805 (other scars or effects of scars).  See 38 C.F.R. § 4.118.  See also March 2011 VA Skin Diseases C&P Examination Report; March 2012 VA Skin Diseases DBQ; January 2015 Skin Diseases DBQ.  

With regard to the additional diagnostic codes concerning disabilities affecting the skin, the Veteran does not contend, nor does the evidence reflect, that he would warrant a separate or higher rating for American leishmaniasis (DC 7807); Old World leishmaniasis (DC 7808); discoid lupus erythematosus or subacture cutaneous lupus erythematosus (DC 7809); tuberculosis luposa (lupus vulgaris), active or inactive (DC 7811); dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) (DC 7813); bullous disorders (including pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, dermatitis herpetiformis, epidermolysis bullosa acquisita, benign chronic familial pemphigus (Hailey-Hailey), and porphyria cutanea tarda) (DC 7815); psoriasis (DC 7816); exfoliative dermatitis (erythroderma) (DC 7817); malignant skin neoplasms (other than malignant melanoma) (DC 7818); benign skin neoplasms (DC 7819); cutaneous manifestations of collagen-vascular diseases not listed elsewhere (including scleroderma, calcinosis cutis, and dermatomyositis) (DC 7821); papulosquamous disorders not listed elsewhere (including lichen planus, large or small plaque parapsoriasis, pityriasis lichenoides et varioliformis acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris (PRP)) (DC 7822); Vitiligo (DC 7823); diseases of keratinization (including icthyoses, Darier's disease, and palmoplantar keratoderma) (DC 7824); urticaria (DC 7825); primary cutaneous vasculitis (DC 7826); erythema multiforme or toxic epidermal necrolysis (DC 7827); acne (DC 7828); chloracne (DC 7829); scarring alopecia (DC 7830); alopecia areata (DC 7831); hyperhidrosis (DC 7832); or malignant melanoma (DC 7833).  See 38 C.F.R. § 4.118.  Additionally, to the extent that his PFB constitutes an "infection[] of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases)" under DC 7820, that code instructs that such infections be rated under the diagnostic code for the predominant disability, which would, in the instant case, be Diagnostic Code 7806 (eczema or dermatitis).  See id.  

In sum, the probative medical evidence establishes that the Veteran's skin disability warrants an initial 60 percent disability rating - the highest available under Diagnostic Code 7806 - for the entire appellate period.  See Fenderson, 12 Vet. App. at 126.  

III.  Extraschedular Considerations

The evaluation of the Veteran's skin disorder does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's skin disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his skin disorder is manifested by symptoms of itching and pain.  DC 7806 is, like many diagnostic codes, devoid of any reference to symptoms or manifestations.  See 38 C.F.R. § 4.118 (2016).  The levels of evaluation under current DC 7806 turn solely on the amount of skin affected, as a percentage of exposed areas or of the body as a whole, and the method and regularity of treatment.  See id.  Clearly then, the fact that a given symptom or manifestation is not mentioned under DC 7806 cannot in itself be a basis for extraschedular referral, when the Diagnostic Code makes no reference to any symptoms or manifestations whatsoever, be it itching, pain, rash, inflammation, etc.  Instead, the Diagnostic Code assumes that a given diagnosis (i.e. eczema or dermatitis, or unlisted bacterial diseases) has certain manifestations, and that such manifestations of course were the basis for the diagnosis in a given case.  Thus, their criteria are keyed not to specific manifestations but to assumed disabling effects based on such factors as the amount of skin involved, whether the condition is severe enough to require certain types of medication, and whether such severity is constant or intermittent depending on the amount of time for which the medication was prescribed.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.  As with symptoms and manifestations, the lack of specific examples or reference to how the skin disorder may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  Their adequacy in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016); see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, as is the case with dermatitis, eczema, and ichthyoses, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing difficulty shaving, pain, itchiness, and irritation, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of the skin disorder, such as the appearance of bumps on his neck, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10. 

If the Veteran's manifestations were such that they caused additional disability not contemplated by DC 7806, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's pain, irritation, itching, and rash have not caused disability beyond or distinct from what is contemplated by DC 7806, and the Board has already explained why such manifestations do not render the application of the schedular criteria impractical, since they are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  And here, the evidence does not show that the manifestations of the Veteran's PFB are themselves additional disabilities or that they cause additional impairment in earning capacity beyond what is already compensated by DC 7806.  

Furthermore, with respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the challenges reported by the Veteran show difficulties consistent with a skin disability.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's skin disorder not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's skin disorder for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, 27 Vet. App. at 495.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id. 

Here, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his PFB so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  Further, the evidence does not show that the collective impact of his service-connected disabilities produces a disability picture not adequately compensated by the combined evaluation assigned under 38 C.F.R. § 4.25 (2016) based on their individual evaluations.  See Yancy, 27 Vet. App. at 495.  The Veteran's other service-connected disabilities have not been shown to impact his PFB in such a way as to produce symptoms or severity not captured by the schedular rating assigned, or the combined evaluation under § 4.25.  Accordingly, the first Thun element is not satisfied, and thus referral for extraschedular consideration of the collective impact of the Veteran's service-connected disabilities is also unwarranted.


ORDER

An initial evaluation of 60 percent, and no higher, for chronic pseudofolliculitis barbae is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In this regard, as concerning his claims for service connection for sleep apnea, diabetes, and hypertension, the Board finds that remand is required for new VA examinations addressing the nature and etiology of his claimed conditions.  In this regard, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that).  Here, although the February 2011 Gulf War examination provided diagnoses of sleep apnea, diabetes, and hypertension, that examination is inadequate to decide the claims.  

Specifically, with regard to the claimed diabetes and hypertension, the VA examiner failed to provide any etiological opinion or to address any evidence whatsoever, including the Veteran's service treatment and VA treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Additionally, as concerning the sleep apnea claim, the February 2011 VA examiner provided an opinion that the Veteran's sleep apnea was "less likely as not . . . caused by or a result of gulf war."  However, the examination report does not contain any discussion of the Veteran's reported history or his reported onset of symptomatology (i.e. snoring, stopping breathing during sleep, etc.).  Rather, the examiner merely based this opinion on the absence of evidence of sleep pathology in the Veteran's service treatment records and failed to adequately address or consider his lay assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Stated somewhat differently, the reasoning for this opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current disability and his military service, without addressing evidence of symptoms during or since the Veteran's active service.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).

Accordingly, given the aforementioned inadequacies of the February 2011 VA examination report, the Board finds that remand for reexamination of his claimed hypertension, diabetes, and sleep apnea is warranted.  See Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120; 38 C.F.R. § 4.2.  See, too, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  

Additionally, in light of the Veteran's assertions concerning the potential relationship between his claimed disabilities and his inability to exercise and resultant deconditioning caused by his service-connected knee disabilities, any medical inquiry should also provide an opinion as to whether the Veteran's diabetes, sleep apnea, and hypertension were incurred in or caused by his any current service-connected ability, to specifically include his bilateral knee conditions.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

As concerning the Veteran's claim for increased ratings for his right knee medial meniscectomy residuals and his left knee residuals of a torn posterior horn of the lateral meniscus, the Board notes that the Veteran was provided with a VA knee examination in August 2016, which focused primarily on his right knee but addressed several conditions affecting his bilateral knees.  See August 2016 Knee and Lower Leg Conditions DBQ.  Significantly, the last SSOC addressing the evaluation of his service-connected knee disabilities was issued in February 2015.  See February 2015 SSOC (addressing, in pertinent part, the evaluation of the Veteran's service connected right knee medial meniscectomy residuals and his left knee residuals of a torn posterior horn of the lateral meniscus).  See 38 C.F.R. §§ 19.31 (Supplemental Statement of the Case)), 19.37 (Consideration of additional evidence received by the Agency of Original Jurisdiction After an Appeal has been Initiated), and 20.1304(c) (Submission of Additional Evidence Following Certification of an Appeal to the Board of Veterans' Appeals) (2016).  Accordingly, under the circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional evidence received since the February 2015 SSOC, and for the issuance of an SSOC reflecting such consideration.

Furthermore, the most recent VA examination to fully address the Veteran's bilateral knee disabilities was performed in January 2015.  The Veteran has challenged the sufficiency of that examination, in particular asserting that the VA examiner failed to adequately consider and address his reports of flare-ups of severe instability, pain, swelling, popping, locking, and giving way.  Generally, the nature, methodology, and scope of the examination are within the purview of the examiner, and the Veteran is not competent to determine the adequacy of the VA examination.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Here, however, the Board has reviewed the January 2015 VA knee examination report and finds internal inconsistencies and factual inaccuracies that render it insufficient.  See Nieves-Rodriguez, 22 Vet. App. at 302 (reflecting that the adequacy of a VA examination is based, in part, on its factual accuracy).  In particular, although the January 2015 VA examiner reported that she reviewed the Veteran's pertinent VA treatment records, she answered "no" to the question concerning whether the Veteran currently has or has ever had a meniscus condition, despite the overwhelming evidence in the prior VA examination reports and available VA treatment records of a history of bilateral meniscus problems since at least the mid-1990s, and despite her own finings later in the examination report noting bilateral meniscal dysfunction present on VA MRI performed less than a year prior, in May 2014.  Furthermore, the VA examiner determined that there was not a history of recurrent effusions, despite multiple VA treatment records noting effusions in both his right and left knees.  See, e.g., August 2009 VA MRI Report (noting a joint effusion in the right knee); September 2009 VA Knee MRI Report (noting the presence of a left knee effusion); December 2008 VA C&P Examination Report (noting a history of "repeated" bilateral knee effusions).  

Additionally, the January 2015 VA examiner declined to offer any findings concerning either the Veteran's reported flare ups or his limitation of function following repetitive use over a period of time, dismissing such determinations as "reli[ant] on subjective information."  See January 2015 VA Knee and Lower Leg Conditions DBQ.  In this regard, as noted, the Veteran is competent to report on factual matters of which he had firsthand knowledge, including  experiencing or witnessing pain, instability, weakness, problems with weight bearing activities, locking, swelling, giving way, etc., and also flare ups of additional symptoms and decreased functional abilities following repetitive use.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470.  

Accordingly, in light of the inadequacies of the January 2015 VA knee examination report, and because the more recent August 2016 VA knee examination did not fully address the service connected bilateral knee conditions currently on appeal before the Board, a new VA knee examination is warranted to assess the current nature and severity of the right knee medial meniscectomy residuals and the left knee residuals of a torn posterior horn of the lateral meniscus.  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); see, too, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).


Finally, the Veteran's derivative claim for entitlement to a TDIU is inextricably intertwined with the claim for higher ratings for his bilateral knee conditions, inasmuch as the Veteran has asserted that his inability to work is the direct result of his orthopedic limitations due to his service-connected knee disabilities.  See 38 C.F.R. § 4.16(a) (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  Therefore, after the RO has conducted the development on appeal, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Any outstanding VA treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's decision awarding an initial 60 percent schedular rating for the Veteran's service-connected PFB.

2.  Obtain and associate with the claims folder any outstanding VA treatment records.

3.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner(s) should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In this regard, the VA examiner must specifically consider and address the evidence of intermittent elevated blood pressure readings during the Veteran's active duty service, including specifically in May 1993 (164/78 and 158/89), February 1993 (164/110), October 1992 (149/90), and July 1991 (144/84), and offer an opinion as to whether those readings represent the initial stages of hypertension or are in some way related to his later development of hypertension.

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep apnea was either (a) caused by, or (b) aggravated by any service-connected disability, to specifically include any deconditioning resulting from the Veteran's service-connected bilateral knee disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding his history of symptoms of and treatment for hypertension, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sleep apnea.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner(s) should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep apnea was either (a) caused by, or (b) aggravated by any service-connected disability, to specifically include any deconditioning resulting from the Veteran's service-connected bilateral knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of sleep apnea symptoms, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed diabetes mellitus.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner(s) should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diabetes mellitus was either (a) caused by, or (b) aggravated by any service-connected disability, to specifically include any deconditioning resulting from the Veteran's service-connected bilateral knee disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms attributable to his diabetes mellitus, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

6.  Schedule the Veteran for an appropriate VA compensation examination to reassess the nature and severity of his service-connected right knee status post medial meniscectomy injury with arthroscopy and left knee residuals of a torn posterior horn of the lateral meniscus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology, including left and right knee range of motion and all neurological findings should be reported in detail. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should identify and provide a clear diagnosis of all disorders affecting the Veteran's left and right knees.  The examiner must also specifically state whether the Veteran has any neurological abnormalities of the lower extremities associated with his service-connected left and right knee disabilities. 

Then, the examiner should identify and describe all symptoms and all manifestations attributable to each diagnosis provided. 

In particular, the examiner should:

*  Provide the ranges of motion of the Veteran's right and left knees in degrees.  The examiner must test the left and right knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner(s) should also note whether - upon repetitive motion of each knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when either knee is used repeatedly.  All limitation of function must be identified.

*  State whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."

*  State whether the semilunar cartilage is dislocated or has been removed, either in whole or in part, and indicate whether there are frequent episodes of locking, pain, or effusion into the joint.

*  Describe the functional impairment associated with the Veteran's right and left knee disorders, particularly with respect to his ability to obtain and retain substantially gainful employment.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner is advised that the Veteran is competent to report his bilateral knee symptomatology, including flare ups of additional symptoms and any associated functional impairment.  Any such statements by the Veteran regarding symptomatology and functional impairment must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

7.  Determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination to be conducted, if possible, by a VA vocational rehabilitation specialist.

8.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

9.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DIOLRENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


